





EXHIBIT 10.10








FHLBANK OF SAN FRANCISCO


EXECUTIVE INCENTIVE PLAN




i



--------------------------------------------------------------------------------






FEDERAL HOME LOAN BANK OF SAN FRANCISCO
EXECUTIVE INCENTIVE PLAN
TABLE OF CONTENTS


 
 
PAGE


Article I
INTRODUCTION
1


 
 
 
Section 1.1
Purpose
1


Section 1.2
Effective Date
1


Section 1.3
Supplements
1


 
 
 
Article II
ELIGIBILITY AND PARTICIPATION
1


 
 
 
Section 2.1
Eligibility
1


Section 2.2
Participation
1


 
 
 
Article III
AWARDS
2


 
 
 
Section 3.1
Awards
2


Section 3.2
Performance Goals
2


Section 3.3
Vesting of Awards for Participants
4


Section 3.4
Gap Year Awards for Participants
4


Section 3.5
Effect of Termination of Employment
5


Section 3.6
Effect of Change in Control
8


Section 3.7
Payment of Awards
9


Section 3.8
Reduction or Forfeiture of Awards
10


 
 
 
Article IV
ADMINISTRATION
11


 
 
 
Section 4.1
Appointment of the President and CEO
11


Section 4.2
Powers and Responsibilities of the Administrator
11


Section 4.3
Income and Employment Tax Withholding
12


Section 4.4
Plan Expenses
12


 
 
 
Article V
BENEFIT CLAIMS
12


 
 
 
Article VI
AMENDMENT AND TERMINATION OF THE PLAN
12


 
 
 
Section 6.1
Amendment of the Plan
12


Section 6.2
Termination of the Plan
12


 
 
 
Article VII
MISCELLANEOUS
12





i

--------------------------------------------------------------------------------





 
 
 
Section 7.1
Governing Law
12


Section 7.2
Headings and Gender
13


Section 7.3
Spendthrift Clause
13


Section 7.4
Counterparts
13


Section 7.5
No Enlargement of Employment Rights
13


Section 7.6
Limitations on Liability
13


Section 7.7
Incapacity of Participant
13


Section 7.8
Evidence
14


Section 7.9
Action by Bank
14


Section 7.10
Severability
14


Section 7.11
Information to be Furnished by a Participant
14


Section 7.12
Attorneys’ Fees
14


Section 7.13
Binding on Successors
14


 
 
 
APPENDIX I: 2017 Performance Period Goals & Qualifiers & Awards Scale/Awards
APPENDIX II: Awards and Goals Applicable to 2020 Gap Year (2017-2019 LTIP)
APPENDIX III: Form of Non-Solicitation and Non-Disclosure Agreement





ii



--------------------------------------------------------------------------------









ARTICLE I
INTRODUCTION

Section 1.1    Purpose. The purpose of the Federal Home Loan Bank of San
Francisco Executive Incentive Plan (the “Plan”) is to attract and retain key
executives of the Federal Home Loan Bank of San Francisco (the “Bank”) and to
motivate and focus their efforts on achieving the Bank’s business plan and
accomplish its goals and objectives while maintaining the safety and soundness
of the Bank. The Plan is a cash-based incentive plan that provides award
opportunities based on achievement of performance goals.

Section 1.2    Effective Date. The “Effective Date” of the Plan is January 1,
2017.

Section 1.3    Supplements. The provisions of the Plan may be modified by
supplements to the Plan that are approved by the Board or a committee delegated
by the Board. The terms and provisions of each supplement are a part of the Plan
and supersede any other provisions of the Plan to the extent necessary to
eliminate any inconsistencies between the supplement and any other Plan
provisions.

ARTICLE II
ELIGIBILITY AND PARTICIPATION

Section 2.1    Eligibility. Any senior executive officer (specifically, the
President and CEO, Executive Vice President and each Senior Vice President) of
the Bank, hired/employed as a regular full-time employee before October 1st of
the calendar year, will become a “Participant” in the Plan on a prorated basis
for that calendar year, excluding the Senior Vice President and Director of
Internal Audit, who participates in the Federal Home Loan Bank of San Francisco
Executive Internal Audit Incentive Plan. Participants must have an executed
agreement on file with the Bank containing non-disclosure, non-disparagement,
and non-solicitation provisions in a form similar to the form provided in
Appendix III to the Plan (“Non-Solicitation Agreement”).

Section 2.2    Participation. A senior executive officer will become a
Participant as of the later of the Effective Date, the senior executive
officer’s date of hire/employment, or the date on or after the Effective Date
the senior executive officer satisfies the automatic eligibility provisions
described in Section 2.1. Any Participant may be removed as an active
Participant by the Board effective as of any date.


1



--------------------------------------------------------------------------------








ARTICLE III
AWARDS

Section 3.1    Awards. No later than the beginning of each Performance Period,
the Board will establish Award Levels (as defined in Section 3.1(b) for eligible
Participants. For each Performance Period, the Award Levels established by the
Board will be set forth in Appendices to the Plan, each of which shall be
incorporated into the Plan. As described in this Article, Awards may be Annual
Awards (as defined in subsection 3.3(a)), Deferred Awards (as defined in
subsection 3.3(b)), or Gap Year Awards (as defined in subsection 3.4(a)). Each
Award will be equal to a percentage of the Participant’s annual Compensation.
“Compensation” means the Participant’s annual base salary as of February 1 of
the first calendar year in each Performance Period.
(a)    Performance Periods. A “Performance Period” is the one-calendar year
period over which an Annual Award can be earned and vested pursuant to
subsection 3.3(a). A “Deferral Performance Period” is the three-calendar year
period over which a Deferred Award can be vested pursuant to subsection 3.3(b).
A Deferral Performance Period begins on the January 1st immediately following
the applicable Performance Period.
(b)    Award Levels. Participants are eligible to receive Awards for each
Performance Period, subject to deferral of fifty percent (50%) of the Annual
Award (the Deferred Award) over the Deferral Performance Period.
(c)    Final Award. The “Final Award” is the amount of an earned and vested
Annual Award, Deferred Award, and Gap Year Award, as may be adjusted based upon
the level at which the Performance Goals and Qualifiers have been achieved, that
is ultimately paid to a Participant under the Plan. The amount of a Final Award
may be modified at the Board’s discretion to account for performance that is not
captured in the relevant Performance Goals and Qualifiers for the applicable
Award. The Board, in its discretion, may also consider Extraordinary Occurrences
when assessing performance results and determining Final Awards. “Extraordinary
Occurrences” mean those events that, in the opinion and discretion of the Board,
are outside the significant influence of the Participant or the Bank and are
likely to have a significant unanticipated effect, whether positive or negative,
on the Bank’s operating and/or financial results.

Section 3.2    Performance Goals and Qualifiers. “Performance Goals and
Qualifiers” are the factors established by the Board for each Performance
Period, Deferral Performance Period and Gap Year Performance Period, as set
forth in the applicable Appendices to the Plan, which are taken into
consideration in determining the amount of an Annual Award, Deferred Award or
Gap Year Award. The Board may adjust the Performance Goals and Qualifiers for a
Performance Period, Deferral Performance Period or Gap Year Performance Period
to ensure the purposes of the Plan are served.


2



--------------------------------------------------------------------------------







(a)    Establishment of Performance Goals and Qualifiers. Performance Goals and
Qualifiers for Performance Periods, Deferral Performance Periods and the Gap
Year Performance Period commencing on and after January 1, 2017, will be
communicated to Participants following approval by the Board.
(b)    Achievement Levels. Four achievement levels will be defined for each
Performance Goal in determining how much of an Award is earned.
(i)    Threshold (75% of Target). Minimum level of performance that must be
achieved for awards to be paid.
(ii)    Meets (Target – 100% of Plan). Performance that is expected under the
Bank’s Plan.
(iii)    Exceeds (125% of Target). An optimistic achievement level that exceeds
expected performance.
(iv)    Far Exceeds (150% of Target). The most optimistic achievement level that
far exceeds expected performance.
(c)    Interpolation. Achievement levels between Threshold – Target; Target –
Exceeds; and, Exceeds – Far Exceeds will be interpolated in a manner as
determined at the sole discretion of the Board.
(d)    Considerations in Establishing Performance Goals and Qualifiers. In
determining appropriate Performance Goals and Qualifiers and the relative weight
of each Performance Goal, the Board will:
(i)    Balance risk and financial results in a manner that does not encourage
Participants to expose the Bank to imprudent risks;
(ii)    Make such determination in a manner designed to ensure that a
Participant’s overall compensation is balanced and not excessive in amount and
that the Annual Awards, Deferred Awards and Gap Year Awards are consistent with
the Bank’s policies regarding such compensation arrangements; and
(iii)    Monitor the success of the Performance Goals and Qualifiers and
weighting established in prior years, alone and in combination with other
incentive compensation awarded to the same Participants, and make appropriate
adjustments in future calendar years as needed so that payments appropriately
incentivize Participants, appropriately reflect risk and align with regulatory
guidance.


3



--------------------------------------------------------------------------------








Section 3.3    Vesting of Awards for Participants.
(a)    Vesting of Annual Awards. For each Performance Period, except the Gap
Performance Period, fifty percent (50%) of an Annual Award to a Participant will
become vested on the last day of the Performance Period, provided the Board
determines the following requirements are met (an “Annual Award”):
(i)    The applicable Performance Goals and Qualifiers for the Performance
Period are achieved;
(ii)    The Participant received a satisfactory (at least meets expectations)
performance rating for the Performance Period; and,
(iii)    The Participant is actively employed on the last day of the Performance
Period, except as otherwise provided in subsection 3.5(b) or 3.5(c) or Section
3.6.
(b)    Vesting of Deferred Awards. The remaining fifty percent (50%) of an Award
to a Participant will become vested on the last day of the Deferral Performance
Period, provided the Board determines that the following requirements are met (a
“Deferred Award”):
(i)    The applicable Qualifiers for the Deferral Performance Period are
satisfied;
(ii)    The Participant received a satisfactory (at least meets expectations)
performance rating for the Deferral Performance Period, and
(iii)    The Participant is actively employed on the last day of the Deferral
Performance Period, unless otherwise provided in subsection 3.5(b) or 3.5(c) or
Section 3.6.
(c)    Calculation of Awards. The amount of Awards to Participants will be
determined at the sole discretion of the Board in accordance with the applicable
Appendix to the Plan. If the Qualifiers are achieved an annual compounding
interest rate of 6% is applied to Deferred Awards.

Section 3.4    Gap Year Awards for Participants.
(a)    Background. The Board has determined it is appropriate to establish a Gap
Year Award for Participants for long-term performance during the calendar years
2017 through 2019 (a “Gap Year Award”) to address a gap in payment of deferred
incentive compensation during calendar year 2020 which arises as a result of the
discontinuation in 2017 of the Executive Performance Unit Plan (the “Long-Term
Incentive Plan”) and the implementation of this Plan.


4



--------------------------------------------------------------------------------







(b)    Vesting of Gap Year Award. A Gap Year Award will become vested over a
three-year period beginning on January 1, 2017 and ending on December 31, 2019
(the “Gap Year Performance Period”) to the extent the Board determines that:
(i)    The Performance Goals and Qualifiers for the Gap Year Performance Period,
as set forth in the applicable Appendix to the Plan, are satisfied;
(ii)    The Participant received a satisfactory (meets expectations) performance
rating for the Gap Year Performance Period, and
(iii)    The Participant is actively employed on the last day of the Gap Year
Performance Period, except as otherwise provided in subsection 3.5(b) or 3.5(c)
or Section 3.6.
(c)    Calculation of Awards. The amount of Gap Year Awards will be calculated
in the sole discretion of the Board in accordance with the applicable Appendix
to the Plan.

Section 3.5    Effect of Termination of Employment.
(a)    In General. If a Participant incurs a Termination of Employment for any
reason other than a reason set forth in subsection 3.5(b) or 3.5(c) or Section
3.6, the Participant’s unvested Awards will be forfeited effective as of the
date of such Termination of Employment and the Bank will have no obligation to
pay the Participant any portion of such forfeited, unvested Award amount.
(b)    Termination Due to Death or Disability.
(i)    Notwithstanding the provisions of Sections 3.3 and 3.4 and subsection
3.5(a), if a Participant incurs a Termination of Employment due to death or
Disability during a Deferral Performance Period, then the Participant’s Deferred
Awards will be treated as vested and shall be paid pursuant to Section
3.7(a)(i).
(ii)    Notwithstanding the provisions of Sections 3.3 and 3.4 and subsection
3.5(a), if a Participant incurs a Termination of Employment during a Performance
Period or Gap Year Performance Period due to death or Disability, any Annual
Award or Gap Year Award which has not been vested for the year of the
Participant’s Termination of Employment due to death or Disability, will be
treated as vested for the portion of the Performance Period or Gap Year
Performance Period during which the Participant was employed based on the
assumption the Bank would have achieved the Performance Goals and Qualifiers at
the Target achievement level for the Performance Period or Gap Year Performance
Period.


5



--------------------------------------------------------------------------------







(c)    Termination Due to Other Events.
(i)    Subject to Section 3.7(a)(ii), but notwithstanding the provisions of
Sections 3.3 and 3.4 and subsection 3.5(a), if a Participant incurs a
Termination of Employment during a Performance Period, Deferral Performance
Period or Gap Year Performance Period due to:
(A)    Retirement;
(B)    a termination by Participant for Good Reason;
(C)    a termination by the Bank without Cause due to the elimination of an
individual job or position;
(D)    the elimination of one or more jobs or positions as a result of a
reduction in force or department reorganization; or
(E)    a substantial job modification resulting in the incumbent being, in the
judgment of the Bank, unqualified for or unable to perform the revised job; then
the relevant pro rata portion of an Annual Award or Gap Year Award will be
treated as vested for the portion of the Performance Period or Gap Year
Performance Period during which the Participant was employed to the extent
determined by the Board that the Performance Goals and Qualifiers for the
Performance Period or Gap Year Performance Period are satisfied and a Deferred
Award will be treated as fully vested as of the date of Termination of
Employment. Any Payment of any Award pursuant to this Section 3.5(c) will be
made according to the normal scheduled date under Section 3.7(b).
(d)    Definitions.
(i)    “Cause” means (A) continued failure of a Participant to perform his or
her duties with the Bank (other than any such failure resulting from
Disability), (B) personal dishonesty, incompetence, willful misconduct, breach
of fiduciary duty involving personal profit, intentional failure to perform
stated duties, or willful violation of any law, rule or regulation (other than
-traffic infractions or similar non-violent infractions), or (C) removal of the
Participant for cause by the Federal Housing Finance Agency (“FHFA”) or at the
direction of the FHFA pursuant to 12 U.S.C. 1422b(a)(2), or by any successor
agency to the FHFA pursuant to a similar statute.
(ii)    “Disability” means the Participant is: (A) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death


6



--------------------------------------------------------------------------------





or can be expected to last for a continuous period of not less than twelve (12)
months; or (B) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under the
Bank’s long-term disability plan. Medical determination of Disability under (A)
shall be made by the Social Security Administration. The Participants may be
required to submit proof of the determination by the Social Security
Administration or the Bank’s insurer, as applicable, upon the request of the
Bank.
(iii)
“Good Reason” means a Termination of Employment by a Participant under any of
the following circumstances:

(A)    a material change in the Participant’s status, position and job title or
principal duties and responsibilities as a key employee of the Bank which does
not represent a promotion from the Participant’s status and position as in
effect as of the date hereof (“Position”);
(B)    the assignment to the Participant of any duties or responsibilities (or
removal of any duties or responsibilities), which assignment or removal is
materially inconsistent with such Position;
(C)    any removal of the Participant from such Position (including, without
limitation, all demotions), except in connection with the termination of the
Participant’s employment for Cause or Disability, or as a result of the
Participant’s death; or
(D)    any material breach by the Bank of any provisions of this Plan or any
agreement under which the Participant provides services to the Bank.
Notwithstanding the foregoing in this Section 3.5(d)(iii), a Participant shall
not be considered to have a Termination of Employment for Good Reason unless the
Participant provides the Bank with written notice no later than 90 days after
the first occurrence of an event listed above and the Bank has a period of 30
days to cure such event.
(iv)    “Reduction in Force” means an involuntary Termination of Employment of a
Participant by the Bank in connection with a financial and/or strategic decision
by the Bank to reduce the number of Bank employees and not due to the
Participant’s performance.
(v)    “Retirement” means the Participant’s planned and voluntary termination of
employment on or after the Participant has either: (A) attained age 55 with 10
years of service or (B) attained age 65 with 5 years of service.


7



--------------------------------------------------------------------------------







(vi)     “Termination of Employment or Terminates Employment” Participant’s
separation from service within the meaning of Treasury Regulation Section
1.409A-1(h). Whether a Termination of Employment has occurred is based on
whether the facts and circumstances indicate that the Participant and the Bank
reasonably anticipated that no further services would be performed after a
certain date. A Termination of Employment will not be deemed to have occurred if
a Participant continues to provide services to the Bank as an employee,
independent contractor or otherwise, and if the Participant is providing such
services at an annual rate that is fifty percent (50%) or more of the services
rendered, on average, during the immediate preceding 36 months with the Bank (or
if less, such lesser period); provided, however, that a Termination of
Employment will be deemed to have occurred if a Participant’s service with the
Bank is reduced to an annual rate that is equal to or less than twenty percent
(20%) of the services rendered, on average, during the immediately preceding 36
months with the Bank (or if less, such lesser period). In addition to the
foregoing, the employment of a Participant shall not be deemed to be terminated
while the Participant is on military leave, sick leave or other bona fide leave
of absence if the period of such leave does not exceed six (6) months, or if
longer, so long as the Participant’s right to reemployment with the Bank is
provided by either statute or contract. If the period of leave exceeds six (6)
months and the Participant’s right to reemployment is not provided by either
statute or contract, then the Participant is deemed to have a Termination of
Employment on the first day immediately following such six-month period.

Section 3.6    Effect of Change in Control.
(a)    Notwithstanding the provisions of Sections 3.3 and 3.5, if a Change in
Control of the Bank occurs prior to the date of vesting of an Award, then an
Annual Award or Gap Year Award will be paid on a pro-rated basis based on the
assumption the Bank would have achieved the Performance Goals and Qualifiers at
the Target achievement level for the Performance Period and/or the Gap Year
Performance Period, while any Deferred Award which has not otherwise become
vested as of the date of the Change in Control will be treated as one hundred
percent (100%) vested effective as of the date of the Change in Control. Any
interest accrued on the Deferred Award through the Change in Control date will
be added to the Final Award.
(b)    “Change in Control” of the Bank will mean the occurrence at any time of
any of the following events:
(i)    The merger, reorganization, or consolidation of the Bank with or into
another Federal Home Loan Bank or other entity;


8



--------------------------------------------------------------------------------







(ii)    The sale or transfer of all or substantially all of the business or
assets of the Bank to another Federal Home Loan Bank or other entity;
(iii)    The purchase by the Bank or transfer to the Bank of all or
substantially all of the business or assets of another Federal Home Loan Bank;
or
(iv)    The liquidation of the Bank.
The term “reorganization” shall not include any reorganization that is mandated
by federal statute, rule, regulation, or directive, including 12 U.S.C. § 1421,
et seq., as amended, and 12 U.S.C. § 4501 et seq., as amended, and which the
Director of the FHFA (or successor agency) has determined should not be a basis
for making payment under this Plan, by reason of the capital condition of the
Bank or because of unsafe or unsound acts, practices, or condition ascertained
in the course of the Agency's supervision of the Bank or because any of the
conditions identified in 12 U.S.C. § 4617(a)(3) are met with respect to the Bank
(which conditions do not result solely from the mandated reorganization itself,
or from action that the Agency has required the Bank to take under 12 U.S.C. §
1431(d)).

Section 3.7    Payment of Awards.
(a)    Payments Related to Termination of Employment. The following provisions
apply to Final Awards payable as a result of a Termination of Employment.
(i)    In the event of a Termination of Employment due to death or Disability,
one hundred percent (100%) of a Final Award will be paid in a single sum within
74 days of the date of Termination of Employment.
(ii)    In the event of a Termination of Employment Due to Other Events, payment
of a Final Award will be made in a single sum within 74 days following the end
of the Performance Period, Deferral Performance Period or Gap Year Performance
Period, as applicable. Notwithstanding the foregoing, in the event of an
elimination of an individual job or position, a reduction in force or department
reorganization, or a substantial job modification resulting in the incumbent
being unqualified for or unable to perform the revised job, a Participant must
execute the severance agreement offered by the Bank in order to be eligible to
receive payment.
(b)    Payments Not Related to a Termination of Employment. Final Awards which
become vested for reasons other than a Termination of Employment will be paid in
a single sum within 74 days following the end of the Performance Period,
Deferral Performance Period or Gap Year Performance Period, as applicable.
(c)    Notwithstanding the foregoing provisions of this Section, Final Awards
will be paid upon approval by the Board. However, in the event of a Change in
Control,


9



--------------------------------------------------------------------------------





payment of a Final Award will be made in a single sum on the date on which the
Change in Control occurs; provided however, if a Participant is eligible for
Retirement as of the date of a Change in Control, then the Final Award of such
Participant shall be made no sooner than the earliest to occur of (i) a change
in the ownership or effective control of the Bank, or in the ownership of a
substantial portion of the assets of the Bank, as defined under Treasury
Regulation Section 1.409A-3(i)(5); (ii) the Participant’s Termination of
Employment; or (iii) the payment date under Section 3.7(b) of this Plan.

Section 3.8    Reduction or Forfeiture of Awards.
(a)    By resolution, the Board may reduce or eliminate any Award not yet paid,
if the Board finds that a serious, material safety-soundness problem, or a
serious, material risk-management deficiency exists at the Bank, or if: (i)
errors or omissions result in material revisions to the Bank’s financial
results, information submitted to a regulatory or a reporting agency, or
information used to determine incentive compensation payouts; (ii) information
submitted to a regulatory or a reporting agency is untimely; or, (iii) the Bank
does not make appropriate progress, as determined by the Board, in the timely
remediation of examination, monitoring, or other supervisory findings and
matters requiring attention.
(b)    If during the Deferral Performance Period actual losses or other measures
or aspects of performance related to the Performance Period or Deferral
Performance Period are realized which would have caused a reduction in amount of
the Final Award calculated for the Performance Period or Deferral Performance
Period, then the remaining amount of the Final Award to be paid at the end of
the Deferral Performance Period may be reduced to reflect this additional
information.
(c)    Notwithstanding any other provision of the Plan, if a Participant
breaches the terms of a Non-Solicitation Agreement, all of his/her unpaid vested
and unvested Awards may be forfeited as of the effective date of the Board’s
determination that such breach has occurred, which effective date shall be no
sooner than the expiration of the cure period under Section 3.8(e) below. Any
future payments for a vested Award will cease and the Bank will have no further
obligation to make such payments.
(d)    Notwithstanding any other provision of the Plan, if during the most
recent examination of the Bank by the FHFA, the FHFA identified an unsafe or
unsound practice or condition that is material to the financial operation of the
Bank within the Participant’s area(s) of responsibility and such unsafe or
unsound practice or condition is not subsequently resolved to the satisfaction
of the Board, then upon expiration of the cure period under Section 3.8(e) below
all or a portion of a Participant’s vested and unvested Awards may be forfeited
as determined in the sole discretion of the Board. Any future payments for a
vested Award will cease and the Bank will have no further obligation to make
such payments.


10



--------------------------------------------------------------------------------







(e)    Notwithstanding any provision of this Section 3.8 to the contrary, prior
to any reduction, elimination or forfeiture of any Participant Award, the
applicable Participant shall be given notice of the determination under this
Section 3.8 to reduce, eliminate or forfeit the Award and such Participant shall
have a period of no less than 30 days to present information contrary to such
decision or information showing that the issue or event causing the reduction,
elimination or forfeiture has been cured to the satisfaction of the Board.



ARTICLE IV
ADMINISTRATION

Section 4.1    Appointment of the President and CEO. Except for those powers
expressly reserved to the Board, including determinations regarding eligibility
and the amount of all Awards, under the Plan, the President and CEO, or a duly
authorized officer of the Bank delegated by the President and CEO to act on his
or her behalf, is hereby appointed to administer the Plan (the “Administrator”),
and the President and the Administrator will be charged with the full power and
the responsibility for administering the Plan in all its details.

Section 4.2    Powers and Responsibilities of the Administrator. The
Administrator will have all powers necessary to administer the Plan, including
the power to construe and interpret the Plan document; to determine the manner
and timing of any distribution of benefits under the Plan; to resolve any claim
for benefits in accordance with Article V, and to appoint or engage advisors,
including legal counsel, to render advice with respect to any of the
Administrator’s responsibilities under the Plan. Any construction,
interpretation, or application of the Plan by the Administrator will be final,
conclusive and binding.
(a)    Records and Reports. The Bank will be responsible for maintaining
sufficient records to determine each Participant’s eligibility to participate in
the Plan.
(b)    Rules and Decisions. The Bank may adopt such rules as it deems necessary,
desirable, or appropriate in the administration of the Plan. All rules and
decisions of the Bank will be applied uniformly and consistently to all
Participants in similar circumstances. When making a determination or
calculation, the Board and the Bank will be entitled to rely upon information
furnished by a Participant, the Bank or the legal counsel of the Bank.
(c)    Application for Benefits. The Bank may require a Participant to complete
and file with it an application for a benefit, and to furnish all pertinent
information requested by it. The Bank may rely upon all such information so
furnished to it, including the Participant’s current mailing address. Any notice
or document required to be given or filed with the Bank will be properly given
or filed if delivered to or mailed by registered mail, postage paid, to the
Director of Human


11



--------------------------------------------------------------------------------





Resources, Federal Home Loan Bank of San Francisco, P.O. Box 7948, San
Francisco, CA 94108.

Section 4.3    Income and Employment Tax Withholding. The Bank will withhold
from payments to Participants of their Awards, to the extent required by law,
all applicable federal, state, city and local taxes.

Section 4.4    Plan Expenses. The expenses incurred for the administration and
maintenance of the Plan will be paid by the Bank.

ARTICLE V
BENEFIT CLAIMS
While a Participant need not file a claim to receive his or her Award under the
Plan, if he/she wishes to do so, a claim must be made in writing and filed with
the Administrator (a claim by the President and CEO shall be filed with the
Board). If a claim is denied, the Administrator will furnish the claimant with
written notice of its decision. A claimant may request a full and fair review of
the denial of a claim for awards by filing a written request with the
Administrator.

ARTICLE VI
AMENDMENT AND TERMINATION OF THE PLAN

Section 6.1    Amendment of the Plan. The Bank, acting through the Board, may
amend the Plan at any time in its sole discretion. Notwithstanding the
foregoing, the Bank may not amend the Plan to reduce a Participant’s vested
Award as determined on the day preceding the effective date of the amendment or
to otherwise retroactively impair or adversely affect the rights of a
Participant.

Section 6.2    Termination of the Plan. The Bank, acting through the Board, may
terminate the Plan at any time in its sole discretion. Absent an amendment to
the contrary, Plan benefits that were earned and vested prior to the termination
will be paid at the times and in the manner provided for by the Plan at the time
of the termination.

ARTICLE VII
MISCELLANEOUS

Section 7.1    Governing Law. Except to the extent superseded by laws of the
United States, the laws of California will be controlling in all matters
relating to the Plan without regard to the choice of law principles therein.


12



--------------------------------------------------------------------------------





The Plan shall be construed in a manner that is consistent and compliant with,
or exempt from, Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and any regulations promulgated thereunder. Any provision that is
noncompliant with Section 409A of the Code is void or deemed amended to comply
with Section 409A of the Code. The Plan is to be construed as a totally
discretionary plan. This Plan shall be administered and interpreted to maximize
the short-term deferral exemption to Code Section 409A, and a Participant shall
not, directly or indirectly, designate the taxable year of an award payment
under this Plan. The portion of any payment under this Plan that is paid within
the short-term deferral period (within the meaning of Code Section 409A) shall
be treated as a short-term deferral and not aggregated with other payments. To
the extent applicable, any payment dates or events provided for in this Plan
shall be deemed to incorporate any “grace periods” within the meaning of Code
Section 409A. The Bank does not guarantee or warrant the tax consequences of the
Plan, and the Participants shall in all cases be liable for any taxes due with
respect to the Plan.

Section 7.2    Headings and Gender. The headings and subheadings in the Plan
have been inserted for convenience of reference only and will not affect the
construction of the Plan provisions. In any necessary construction, the
masculine will include the feminine and the singular the plural, and vice versa.

Section 7.3    Spendthrift Clause. No benefit or interest available under the
Plan will be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or attachment by creditors of a Participant,
either voluntarily or involuntarily.

Section 7.4    Counterparts. This Plan may be executed in any number of
counterparts, each one constituting but one and the same instrument, and may be
sufficiently evidenced by any one counterpart.

Section 7.5    No Enlargement of Employment Rights. Nothing contained in the
Plan is intended to alter a Participant’s “at will” employment and is not to be
construed as a contract of employment between the Bank and any person, nor may
the Plan be deemed to give any person the right to be retained in the employ of
the Bank or limit the right of the Bank to employ or discharge any person with
or without cause.

Section 7.6    Limitations on Liability. The individual members of the Board
will, in accordance with the Bank’s by-laws, be indemnified and held harmless by
the Bank with respect to any alleged breach of responsibilities performed or to
be performed hereunder. In addition, notwithstanding any other provision of the
Plan, neither the Bank nor any individual acting as an employee or agent of the
Bank will be liable to a Participant for any claim, loss, liability or expense
incurred in connection with the Plan, except when the same has been
affirmatively determined by a court order or by the affirmative and binding
determination of an arbitrator, to be due to the gross negligence or willful
misconduct of that person.

Section 7.7    Incapacity of Participant. If any person entitled to receive a
distribution under the Plan is physically or mentally incapable of personally
receiving and giving a valid receipt for any payment due (unless a prior claim
for the distribution has been made by a duly


13



--------------------------------------------------------------------------------





qualified guardian or other legal representative), then, unless and until a
claim for the distribution has been made by a duly appointed guardian or other
legal representative of the person, the distribution may be made to any other
individual or institution then contributing toward or providing for the care and
maintenance of the person. Any payment made for the benefit of the person under
this Section will be a payment for the account of such person and a complete
discharge of any liability of the Bank and the Plan.

Section 7.8    Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
on the evidence considers pertinent and reliable, and signed, made or presented
by the proper party or parties.

Section 7.9    Action by Bank. Any action required of or permitted by the Bank
under the Plan will be by resolution of the Board or by a person or persons
authorized by resolution of the Board.

Section 7.10    Severability. In the event any provisions of the Plan are held
to be illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
endorsed as if the illegal or invalid provisions had never been contained in the
Plan.

Section 7.11    Information to be Furnished by a Participant. A Participant, or
any other person entitled to benefits under the Plan, must furnish the Bank with
any and all documents, evidence, data or other information the Bank considers
necessary or desirable for the purpose of overseeing and administering the Plan.
Benefit payments under the Plan are conditioned on a Participant (or other
person who is entitled to benefits) furnishing full, true and complete data,
evidence or other information to the Bank, and on the prompt execution of any
document reasonably related to the administration of the Plan requested by the
Bank.

Section 7.12    Attorneys’ Fees. If any action is commenced to enforce the
provisions of the Plan, payment of attorneys’ fees will be governed by the terms
set forth in the “Agreement to Arbitrate” entered into between the Bank and the
Participant.

Section 7.13    Binding on Successors. The Plan will be binding upon and inure
to the benefit of the Bank and its successors and assigns, and the successors,
assigns, designees and estates of a Participant. The Plan will also be binding
upon and inure to the benefit of any successor organization succeeding to
substantially all of the assets and business of the Bank, but nothing in the
Plan will preclude the Bank from merging or consolidating into or with, or
transferring all or substantially all of its assets to, another organization
which assumes the Plan and all obligations of the Bank hereunder. The Bank
agrees that it will make appropriate provision for the preservation of a
Participant’s rights under the Plan in any agreement or plan which it may enter
into to effect any merger, consolidation, reorganization or transfer of assets.
Upon such a merger, consolidation, reorganization or transfer of assets and
assumption of Plan obligations of the Bank, the term “Bank” will refer to such
other organization and the Plan will continue in full force and effect.






14



--------------------------------------------------------------------------------






APPENDIX I


2017 PERFORMANCE PERIOD GOALS & QUALIFIERS & AWARDSSCALE/AWARDS
2017 Goals
2017 Goal Components
Goal Weight
Goal Component Weight
2017 Goal Measures
1) RISK MANAGEMENT
 
20%
 
In the event of a Significant Deficiency or Material Weakness in internal
control over financial reporting, a significant operations loss, or a
significant noncompliance with Bank policy as described in the Bank’s Risk
Management Policy, the Board of Directors will assess the impact and appropriate
adjustment to the Risk Management goal achievement level, if any.
 


A)    Technology Resiliency
 
 
50%
  75%: Complete the End User Computing Modernization initiative, which moves
            Microsoft Windows and Office platforms to the cloud (Office 365) to
increase
            resiliency as well as productivity
100%: Certify that the build of the data center infrastructure servicing the
Bank has been
             completed
125%: Migrate 50% of the Bank’s environment to the new data center
150%: Migrate 100% of the Bank’s environment to the new data center






B)    Business Continuity / Crisis Management
 
50%
  75%: 1 Crisis Mgmt. Team Tabletop (1 external threat scenario)
100%: 2 Crisis Mgmt. Team Tabletops (1 Cyber & 1 external threat scenario)
125%: 3 Crisis Mgmt. Team Tabletops (1 Cyber & 2 external threats) and 1 Cyber
            Incident Response Team Tabletop scenario
150%: 3 Crisis Mgmt. Team Tabletops (1 Cyber & 2 external threats) and 2 Cyber
            Incident Response Team Tabletop scenarios
2) FRANCHISE ENHANCEMENT
 
40%
 
 
 
A)    Financial Performance
 
25%
Adjusted Return on Capital Spread (AROC)
 
 
75%
100%
125%
150%
 
 
2.81%
3.06%
3.31%
3.56%
 
 
[Achievement level targets and measured performance exclude OTTI charges]








B)    Operating Cost Efficiency Initiative
 
25%
  75%:
100%:
125%:
150%:
} Subjective assessment by the Board of Directors
 
C) Member Business




 
25%
Member Advances and Letters of Credit (LC) Volume
75%
100%
125%
150%
$53.7
$60.0
$62.0
$64.0


25%
Member Engagement
 
 
 
75%
100%
125%
150%
 
 
 
40%
45%
50%
55%
3) COMMUNITY INVESTMENT
 
20%
 
 
 
A)    CIP/ACE/HPA Advances, Letters of Credit & AHEAD
 (# of Members)
 


100%


(# of Members)
75%
100%
125%
150%
38
41
44
47
4) ORG. HEALTH / DIVERSITY & INCLUSION
 
20%
 
 
 
A)    Diversity & Inclusion
 
 
100%
  75%: Provide two (semi-annual) Bank-wide D&I training events [e.g., workplace,
            supplier/contracting diversity]
100%: Develop and implement a formal supplier diversity program
125%: Present Leadership Series for key groups of women and minorities in Bank
leadership
             positions
•    Women in Leadership Series and Minorities in Leadership Series
           Provide 2 events in each series for a total of 4 events
150%: Develop and implement a formal MWD internship program



1

--------------------------------------------------------------------------------





Incentive Award Opportunities
 
Total Incentive Award as % of Compensation (Base Salary)
Year-End Incentive Award as % of Compensation (Base Salary)
Deferred Incentive Award as % of Compensation (Base Salary)
 
Threshold
Meets
(Target)
Exceeds
Far Exceeds
Threshold
Meets
(Target)
Exceeds
Far Exceeds
Threshold
Meets
Target
Exceeds
Far Exceeds
CEO/EVP/SVPs
40%
80%
96%
100%
20%
40%
48%
50%
20%
40%
48%
50%





 
CEO/EVP/SVPs
SVP, Chief Risk Officer
 
Corporate Goal Weights
Goal Weight (includes individual goals)
Corporate Goal Weights
Goal Weight (includes individual goals)
Individual
N/A
10.0%
N/A
10.0%
Risk Management
20.0%
18.0%
50.0%
45.0%
Franchise Enhancement
40.0%
36.0%
30.0%
27.0%
Community Investment
20.0%
18.0%
10.0%
9.0%
Organizational Health / Diversity and Inclusion
20.0%
18.0%
10.0%
9.0%
Total
100.0%
100.0%
100.0%
100.0%

Goal Weights


Qualifiers
The following are the performance qualifiers for any Award: (i) no submission of
material information to a regulatory or a reporting agency is significantly past
due; (ii) the Bank makes sufficient progress, as determined by the Board, in the
timely remediation of significant examination, monitoring and other supervisory
findings; (iii) no material risk-management deficiency exists at the Bank; (iv)
no operational errors or omissions result in material revisions to the financial
results, information submitted to the FHFA, or data used to determine incentive
payouts; (v) the Bank has sufficient capital to pay dividends and the ability to
repurchase member stock.




2

--------------------------------------------------------------------------------






APPENDIX II
AWARDS AND GOALS APPLICABLE TO 2020 GAP YEAR (2017-2019 LTIP)
Incentive Award Opportunities
 


Long-Term Incentive Award as a % of Compensation (Base Salary effective February
1, 2017)
Position
Threshold
Meets (Target)
Exceeds
Far Exceeds


CEO/EVP/SVPs
20%
40%
48%


50%



Awards are based on the level at which the following three-year performance
goals and metrics have been achieved.
Goals
1.
3-Year Average Adjusted Return on Capital Spread: Adjusted Return on Capital
Spread (AROCS) is the primary measure the Bank uses to determine total rate of
return to shareholders. The Meets (Target) AROCS achievement level has been set
at 2.43% and represents the projected average for the performance period
(January 1, 2017 through December 31, 2019) and is consistent with the Bank’s
Strategic Plan forecast. Threshold AROCS has been set at 2.18%, Exceeds
achievement level has been set at 2.68% and Far Exceeds achievement level has
been set at 2.93%.

2.
3-Year Average Risk Management: Risk Management is based on the 3-year average
of the actual Risk Management goal achievement levels for 2017, 2018, and 2019,
and will be set at the end of the performance period.

Goals / Weights / Measures
Goals
Goal Weight
Threshold
Meets (Target)
Exceeds
Far Exceeds


AROCS Goal (3-Year Average Spread Over Benchmark




30%


2.18%


2.43%


2.68%


2.93%


Risk Management




70%
Based on the 3-year average of the actual Risk Management goal achievement
levels for 2017, 2018, and 2019





1

--------------------------------------------------------------------------------






APPENDIX III
FORM OF NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT
This Agreement is entered into as of the ____ day of _____________, 201_, by and
between the FEDERAL HOME LOAN BANK OF SAN FRANCISCO, a corporation organized
under the laws of the United States (the “Bank”) and ____________________ (the
“Executive”).
WHEREAS, the Bank sponsors the Federal Home Loan Bank of San Francisco Executive
Incentive Plan (the “Plan”); and
WHEREAS, as a condition of participation in the Plan, the Bank requires that the
Executive agree to the terms and conditions found within this Agreement;
NOW, THEREFORE, in consideration of the premises and of the mutual promises and
agreements contained herein and other good and valuable consideration, the
receipt, legal adequacy and sufficiency of which are hereby acknowledged, the
parties agree as follows:
1.Non-Disclosure; Return of Confidential Information and Other Property.
(a)    Access to Confidential Information. The Executive understands,
acknowledges and agrees that during the course of his or her employment with the
Bank he or she has gained or will gain information regarding, knowledge of, and
familiarity with, the Confidential Information of the Bank (as defined in
subsection (c)) that would cause irreparable damage and harm to the Bank if it
was disclosed. The Executive understands, acknowledges and agrees that the
Confidential Information has substantial economic value because it is not known
or readily ascertainable by proper means by others who could obtain economic
value from it. The Executive also acknowledges and agrees that the Bank uses
reasonable means to maintain the secrecy and confidentiality of the Confidential
Information.
(b)    Non-Disclosure. At all times while the Executive is employed by the Bank,
and at all times thereafter, the Executive will not (i) directly or indirectly
disclose, provide or discuss any Confidential Information with or to any Person
(as defined in subsection (d)) other than those directors, officers, employees,
representatives and agents of the Bank who need to know such Confidential
Information for a proper corporate purpose, and (ii) directly or indirectly use
any Confidential Information (A) to compete against the Bank, or (B) for the
Executive’s own benefit, or for the benefit of any Person other than the Bank.
(c)    Confidential Information Defined. For purposes of this Agreement, the
term “Confidential Information” means any and all:
(i)    materials, records, data, documents, lists, writings and information (in
each case, whether in writing, printed, verbal, electronic, computerized or
otherwise) (A) relating or referring in any manner to the business, operations,
affairs, financial condition, results of operation, cash flow,


1

--------------------------------------------------------------------------------







assets, liabilities, sales, revenues, income, estimates, projections, policies,
strategies, techniques, methods, products, developments, suppliers, regulators,
members, relationships and/or customers of the Bank that are confidential,
proprietary or not otherwise publicly available, in any event not without a
breach of this Agreement, or (B) that the Bank has deemed confidential,
proprietary, nonpublic or not otherwise publicly available without breaching
this Agreement;
(ii)    trade secrets of the Bank, as defined in California Code Section ____,
as amended, or any successor statute; and
(iii)    any and all copies, summaries, analyses and extracts which relate or
refer to or reflect any of the items set forth in (i) or (ii) above. The
Executive agrees that all Confidential Information is confidential and is and at
all times will remain the property of the Bank.
(d)    Person Defined. For purposes of this Agreement, the term “Person” will
mean any natural person, proprietorship, partnership, corporation, limited
liability company, bank, organization, firm, business, joint venture,
association, trust or other entity and any government agency, body or authority.
(e)    Return of Confidential Information and Other Property. The Executive
covenants and agrees:
(i)    to keep all Confidential Information subject to the Bank’s custody and
control and to promptly return to the Bank all Confidential Information that is
still in the Executive’s possession or control at the termination of the
Executive’s employment with the Bank; and
(ii)    promptly upon termination of the Executive’s employment with the Bank,
to return to the Bank, at the Bank’s principal office, all vehicles, equipment,
computers, credit cards and other property of the Bank and to cease using any of
the foregoing.
(f)    Exceptions from Confidentiality Obligations. Section 1 shall not be
deemed to prevent the Executive from making disclosures required or made
permissible by applicable statute or regulation. Section 1 shall also not be
deemed to prevent the Executive from making disclosure required by agency or
court order, to the extent that prior to disclosure, the Executive provides the
Bank with timely written notice of order , to the extent such prior notice is
not prohibited, so as to allow the Bank to contest the order.
2.    Non-Disparagement. The Executive agrees to not communicate disparaging
remarks to third parties about the Bank, its directors, officers or employees.
Likewise, the Bank agrees not to disparage the Executive or his or her skills or
job performance to third parties. However, nothing in this paragraph shall
prohibit the Bank or the Executive from testifying truthfully under oath. In
addition, Section 2 shall not be deemed to prevent the Executive from making
disclosures required or made permissible by applicable statute or regulation.
Section 2


2

--------------------------------------------------------------------------------





shall also not be deemed to prevent the Executive from making disclosure
required by agency or court order, to the extent that prior to disclosure, the
Executive provides the Bank with timely written notice of order, to the extent
such prior notice is not prohibited, so as to allow the Bank to contest the
order.
3.    Non-Solicitation. The Executive hereby understands, acknowledges and
agrees that, by virtue of his or her position with the Bank, the Executive has
and will have advantageous familiarity and personal contacts with the employees
of the Bank and has and will have advantageous familiarity with the business,
operations and affairs of the Bank. In addition, the Executive understands,
acknowledges and agrees that the business of the Bank is highly competitive.
Accordingly, at all times while the Executive is employed by the Bank and for a
twelve-month period following termination of employment, the Executive will not,
directly or indirectly, or individually or together with any other Person, as
owner, shareholder, investor, member, partner, proprietor, principal, director,
officer, Executive, manager, agent, representative, independent contractor,
consultant or otherwise induce, request or attempt to influence any Bank
employee who was employed by the Bank during the twelve-month period prior to
termination of employment, to terminate his or her employment with the Bank.
4.    Periods of Noncompliance and Reasonableness of Periods. The restrictions
and covenants contained in Section 3 will not run during all periods of
noncompliance and will apply during the Term of this Agreement and for the full
periods specified in Section 3. The Bank and the Executive understand,
acknowledge and agree that the restrictions and covenants contained in Section 3
are reasonable in view of the nature of the business in which the Bank is
engaged, the Executive’s position with the Bank and the Executive’s advantageous
knowledge and familiarity with, the Bank’s employees, business, operations,
affairs and customers.
The Bank’s obligation to pay an award to the Executive pursuant to the Federal
Home Loan Bank of San Francisco Incentive Plan will immediately terminate in the
event the Executive breaches any of the provisions of Section 1 or 3 and all
outstanding awards will be forfeited. Notwithstanding the foregoing:
(a)    the Executive’s covenants set forth in Sections 1 or 3 will continue in
full force and effect and be binding upon the Executive;
(b)    the Bank will be entitled to the remedies specified in Section 6; and
(c)    the Bank will be entitled to its damages, costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) resulting from or
relating to the successful prosecution of the Executive’s breach of any of the
provisions of Section 1 or 3.
5.    Survival of Certain Provisions. Upon any termination of the Executive’s
employment with the Bank, the Executive and the Bank hereby expressly agree that
the provisions of Sections 1, 3, 4 and 6 will continue to be in full force and
effect and binding upon the Executive and the Bank in accordance with the
applicable respective provisions of such Sections.


3

--------------------------------------------------------------------------------







6.    Remedies. The Executive agrees that the Bank will suffer irreparable
damage and injury and will not have an adequate remedy at law in the event of
any actual, threatened or attempted breach by the Executive of any provision of
Section 1 or 3. Accordingly, in the event of a threatened, attempted or actual
breach by the Executive of any provision of Section 1 or 3, in addition to all
other remedies to which the Bank is entitled at law, in equity or otherwise, the
Bank may be entitled to a temporary restraining order and a permanent injunction
or a decree of specific performance of any provision of Section 1 or 3. The
foregoing remedies will not be deemed to be the exclusive rights or remedies of
the Bank for any breach of or noncompliance with this Agreement by the Executive
but will be in addition to all other rights and remedies available to the Bank
at law, in equity or otherwise.
7.    Severability. In case any one or more of the provisions (or any portion
thereof) contained herein will, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision of this Agreement, but this Agreement will
be construed as if such invalid, illegal or unenforceable provision or
provisions (or portion thereof) had never been contained herein. If any
provision of this Agreement will be determined by a court of competent
jurisdiction to be unenforceable because of the provision’s scope, duration or
other factor, then such provision will be considered divisible and the court
making such determination will have the power to reduce or limit (but not
increase or make greater) such scope, duration or other factor or to reform (but
not increase or make greater) such provision to make it enforceable to the
maximum extent permitted by law, and such provision will then be enforceable
against the appropriate party hereto in its reformed, reduced or limited form;
provided, however, that a provision will be enforceable in its reformed, reduced
or limited form only in the particular jurisdiction in which a court of
competent jurisdiction makes such determination.
8.    Entire Agreement. This Agreement sets forth the entire understanding of
the parties hereto with respect to its subject matter, merges and supersedes all
prior and contemporaneous understandings with respect to its subject matter, and
may not be waived or modified, in whole or in part, except in writing signed by
each of the parties hereto. No waiver of any provision of this Agreement in any
instance will be deemed to be a waiver of the same or any other provision in any
other instance. The recitals set forth above are incorporated herein by this
reference.
9.    Effect and Modification. No statement or promise, except as set forth
herein, has been made with respect to the subject matter of this Agreement. No
modification or amendment will be effective unless in writing and signed by the
Executive and an officer of the Bank (other than the Executive).
10.    Non-Waiver. The Bank’s or the Executive’s failure or refusal to enforce
all or any part of, or the Bank’s or the Executive’s waiver of any breach of
this Agreement, will not be a waiver of the Bank’s or the Executive’s continuing
or subsequent rights under this Agreement, nor will such failure or refusal or
waiver have any effect on the subsequent enforceability of this Agreement.
11.    Non-Assignability. This Agreement contemplates that the Executive will
personally provide the services described herein, and accordingly, the Executive
may not assign


4

--------------------------------------------------------------------------------





the Executive’s rights or obligations hereunder, whether by operation of law or
otherwise, in whole or in part, without the prior written consent of the Bank.
12.    Notice. Any notice, request, instruction or other document to be given
hereunder to any party will be in writing and delivered by hand, telegram,
registered or certified United States mail return receipt requested, or other
form of receipted delivery, with all expenses of delivery prepaid, as follows:
If to the Executive
 
 
 
 
 
 
 
 
 
 
 
If to the Bank
 
 
Federal Home Loan Bank of San Francisco
 
c/o General Counsel and Corporate Secretary
 
P.O. Box 7948
 
San Francisco, CA 94108



13.    Governing Law. This Agreement is being delivered in and will be governed
by the laws of the State of California without regard to the choice of law
principles thereof. Any dispute regarding this Agreement will be brought in any
California state or federal court having jurisdiction in the matter and the
Executive expressly consents to the jurisdiction of such courts.
14.    Prior Agreements. The Executive represents and warrants to the Bank that
the Executive is not a party to or otherwise bound by any agreement that would
restrict in any way the performance by the Executive of the Executive’s duties,
services and obligations under this Agreement, that the Executive has disclosed
to the Bank all employment type agreements to which the Executive has been
bound, including without limitation employment agreements, consulting
agreements, non-compete agreements or covenants, confidentiality or
non-disclosure agreements or covenants, and intellectual property assignment
agreements, and that the Bank will not have any liability to any third party
arising out of the Executive entering into this Agreement or performing
hereunder.
15.    Effect of Headings. The descriptive headings of the Sections and, where
applicable, subsections, of this Agreement are inserted for convenience and
identification only and do not constitute a part of this Agreement for purposes
of interpretation.
16.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which collectively will
constitute one and the same instrument.
17.    Miscellaneous. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Plan.


5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Bank, by its officer thereunder duly authorized, and the
Executive, have caused this Non-Solicitation and Non-Disclosure Agreement to be
executed as of the day and year first above written.
FEDERAL HOME LOAN BANK
 
 
OF SAN FRANCISCO
 
EXECUTIVE
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 
 







6